Citation Nr: 0828634	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  06-29 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1. Entitlement to a rating in excess of 50 percent for 
residuals of head trauma with headaches.

2. Entitlement to an effective date prior to March 15, 2006 
for additional compensation for qualifying dependents.



REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1976 to December 1978.  The matter of the rating for 
residuals of head trauma is before the Board of Veterans' 
Appeals (Board) from a January 2003 order of the United 
States Court of Appeals for Veterans Claims (Court) that 
vacated an August 2002 Board decision.  The case was remanded 
for further development in July 2003.  It was originally 
before the Board on appeal from a March 1998 rating decision 
of the Waco, Texas Department of Veterans Affairs (VA) 
Regional Office (RO).  The matter of the effective date for 
additional compensation for qualifying dependents is before 
the Board on appeal from a June 2006 decisional letter of the 
Waco RO.  


FINDINGS OF FACT

1. In August 2005, prior to the promulgation of a decision in 
the appeal, the veteran, through his attorney, notified VA 
that he intended to withdraw his appeal seeking a rating in 
excess of 50 percent for residuals of head trauma with 
headaches; there is no question of fact or law remaining 
before the Board in this matter.

2. In December 2004, the veteran submitted VA Form 21-686c 
requesting to add a spouse and four children as dependents to 
his award.

3. On December 29, 2004, the RO sent the veteran a letter 
notifying him that he had until December 29, 2005 to submit 
evidence to establish his dependency claim

4. On March 15, 2006, the veteran's attorney provided 
evidence necessary to establish the dependency of the 
veteran's spouse and four children.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met; the Board has no further 
jurisdiction in the matter of the rating for residuals of 
head trauma with headaches.  38 U.S.C.A. §§ 7104, 7105(d)(5) 
(West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2007).

2. An effective date prior to March 15, 2006 for additional 
compensation for qualifying dependents is not warranted.  
38 U.S.C.A. §§ 1115, 5101, 5110 (West 2002); 38 C.F.R. § 3.1, 
3.4, 3.151, 3.155, 3.158, 3.401 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Given the veteran's expression of intent to withdraw his 
appeal of the rating assigned for residuals of head trauma 
with headaches, further discussion of the impact of the VCAA 
on that matter is not necessary.

Regarding the claim for an earlier effective date, as the 
June 2006 decisional letter that is on appeal granted 
additional compensation for qualifying dependents and 
assigned effective dates for the awards, statutory notice had 
served its purpose and its application was no longer 
required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  A September 2006 statement of the case (SOC) provided 
notice on the "downstream" issue of entitlement to an 
earlier effective date and readjudicated the matter after the 
appellant and his representative responded and further 
development was completed.  38 U.S.C.A. § 7105; see Mayfield 
v. Nicholson, 20 Vet. App. 537, 542 (2006).  The veteran and 
his attorney have had ample opportunity to respond/supplement 
the record, and the veteran is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  Neither the veteran 
nor his attorney has alleged that notice in this case was 
less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 
137 (2008) (holding that "where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
issues").

All evidence relevant to the veteran's effective date claim 
has been secured.  It is noteworthy that determinations 
regarding effective dates of awards are based, essentially, 
on what was shown by the record at various points in time and 
application of governing law to those findings, and generally 
further development of the evidence is not necessary unless 
it is alleged that evidence constructively of record is 
outstanding.  The veteran has not identified any other 
pertinent evidence that remains outstanding.  Thus, VA's duty 
to assist is also met.  Accordingly, the Board will address 
the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

Rating of Residuals of Head Trauma with Headaches

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

On remand from the Board in July 2003, a March 2004 rating 
decision granted the veteran a 50 percent rating for migraine 
headaches.  Subsequently, the RO separately granted a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU) and service connection 
for depression, rated 50 percent.  In an August 2005 
statement, the veteran's attorney stated that as a result of 
the additional awards and because 50 percent is the maximum 
rating available for migraine headaches, the veteran wished 
to withdraw his appeal of the rating assigned for residuals 
of head trauma with headaches.  Hence, there is no allegation 
of error of fact or law for appellate consideration on this 
claim.  Accordingly, the Board does not have jurisdiction to 
consider an appeal in this matter.

Effective Date 

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  A "claim" or "application" is a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal 
claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  If a formal claim is received within one year of 
an informal claim, it will be considered filed as of the date 
of receipt of the informal claim.  38 C.F.R. § 3.155.  

Additional compensation may be payable for a spouse and child 
where a veteran is in receipt of a disability evaluation of 
30 percent or more.  38 U.S.C.A. § 1115; 38 C.F.R. 
§ 3.4(b)(2).  An award of additional compensation for 
dependents shall be payable from the effective date of such 
rating, but only if proof of dependency is received within 
one year from the date of such rating.  38 U.S.C.A. 
§ 5110(f).  

The effective date of the award of any benefit or increase by 
reason of marriage or the birth/adoption of a child shall be 
the date of that event if proof is received by VA within a 
year from the date of marriage, birth, or adoption.  
38 U.S.C.A. § 5110(n).  The implementing regulation provides 
the effective date for additional compensation for a 
dependent for compensation will be the latest of the 
following dates: (1) date of claim, which means date of 
veteran's marriage or birth of a child, if the evidence of 
the event is received within one year of the event; 
otherwise, date notice is received of the dependent's 
existence if the evidence is received within one year of VA 
request; (2) date dependency arises; (3) effective date of 
the qualifying disability rating; or (4) date of commencement 
of the veteran's award.  38 C.F.R. § 3.401(b).

Where evidence requested in conjunction with an original 
claim is not furnished within one year after the date of the 
request, the claim will be considered abandoned.  Should the 
right to benefits be finally established, benefits shall 
commence not earlier than the date of filing the new claim.  
38 C.F.R. § 3.158(a).

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

A March 2004 rating decision granted the veteran a 50 percent 
rating for residuals of head trauma with headaches effective 
from September 2, 1997.  The March 2004 letter accompanying 
the decision informed him that he could also claim additional 
compensation for qualifying dependents and told him to file 
VA Form 21-686c, Declaration of Status of Dependents, if he 
wished to claim these additional benefits. 
In December 2004, the veteran filed VA Form 21-686c 
identifying that he had a wife and four children.  He 
indicated that he had married his current spouse in October 
2000 and that his children were born in July 1987, April 
1989, September 1993, and March 1996.  

In a December 29, 2004 letter, VA notified the veteran that 
more information was required to prove dependency status 
before VA could grant the veteran additional compensation for 
the claimed dependents.  This letter informed him that he had 
until December 29, 2005 to submit the requested evidence and 
that VA could decide his claim prior to the expiration of one 
year, but he would still have the remainder of the one year 
period to submit the additional evidence.

In a March 2005 memorandum, the veteran's attorney indicated 
that the veteran was in the process of obtaining the 
requested dependency information and that he needed some 
additional time to do so.

In a June 2005 decisional letter, the RO denied the veteran's 
claim for additional compensation for qualifying dependents.  
The letter advised the veteran that if VA received the 
requested information by December 29, 2005, it would be 
considered part of his original claim; however, if the 
information was received after that date, it would be 
considered a new claim and he would not be entitled to 
receive additional benefits until the date of the new claim.  

A March 15, 2006 Report of Contact reflects that the 
veteran's attorney called to provide supporting information 
regarding the veteran's dependents.

April and June 2006 decisional letters notified the veteran 
that his spouse and four children were being added to his 
award effective from March 15, 2006. 

Regarding the possible effective dates delineated in 
38 C.F.R. § 3.401(b), the date when the veteran's rating was 
increased to at least 30 percent was September 2, 1997.  The 
dates the dependencies arose were in October 2000 when he 
married his current spouse and July 1987, April 1989, March 
1996, and September 1993 when his four children were born.  
There is no evidence that the veteran provided notification 
to VA within one year of the date these dependencies arose.  
The RO first received notification of the existence of these 
dependents in December 2004.  However, at that time the 
veteran did not provide pertinent information to establish 
valid dependencies, such as Social Security numbers for his 
children.  See 38 C.F.R. § 3.204(a)(1).  VA requested this 
additional information from the veteran regarding his 
dependents in a December 29, 2004 letter and specifically 
informed him that he had a year within which to submit this 
evidence to ensure he could receive the earliest effective 
date possible if his claim was approved.  He did not provide 
VA with the requested evidence until March 15, 2006, over two 
months after expiration of the one year period.  Hence, he 
abandoned his original December 2004 claim; as a result, the 
earliest effective date available to him is March 15, 2006, 
the date he provided VA with the information required to 
process his claim.  38 C.F.R. § 3.158(a); see McColley v. 
West, 13 Vet. App. 553, 555-56 (2000) (finding that an 
earlier effective date for the grant of additional 
compensation for qualifying dependents was not warranted 
because evidence was not submitted within one year of the 
original request for information).  March 15, 2006 is the 
latest of the above noted dates, and is the correct effective 
date for additional compensation for qualifying dependents.  
38 C.F.R. § 3.401.

The Board notes that the veteran's attorney indicated in 
March 2005 that the veteran was attempting to obtain the 
evidence necessary to establish the dependencies and that he 
needed more time.  At that time he had about nine months left 
to submit the requested information without abandoning his 
claim.  He did not submit such evidence, did not request an 
extension of time, and, as a result, abandoned his claim.

The veteran's attorney argues that the veteran is entitled to 
an earlier effective date because he filed a timely notice of 
disagreement with the June 2005 denial of the addition of 
dependents to his award and that decision did not become 
final.  However, any appeal of the June 2005 decisional 
letter was resolved in April and June 2006 when the RO added 
the veteran's dependents to his award.  The fact that the 
veteran disagreed with the June 2005 denial does not entitle 
him to an effective date prior to when he submitted the 
requested information.  The fact remains that since he did 
not respond to VA's request for this information within a 
year of December 29, 2004, his claim was considered abandoned 
and benefits could not commence prior to the date of the 
filing of a new claim.  The veteran's new claim to add 
qualifying dependents to his award was not received until 
March 15, 2006 when his attorney provided VA with the 
information necessary to prove the dependencies.  38 C.F.R. 
§ 3.158(a).

The preponderance of the evidence is against the veteran's 
claim for an effective date prior to March 15, 2006 for 
additional compensation for qualifying dependents and it must 
be denied.


ORDER

The appeal seeking a rating in excess of 50 percent for 
residuals of head trauma with headaches is dismissed.

An effective date prior to March 15, 2006 for additional 
compensation for qualifying dependents is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


